Opinion issued June 21, 2012.




                                        In The
                                Court of Appeals
                                       For The
                            First District of Texas

                                NO. 01-11-00736-CV


  THE ACKEL HEIRS, GEORGE ACKEL, III, ALANA ACKEL TALLO,
       ADAM ACKEL, AND ALEXANDER ACKEL, Appellants

                                           V.

                        JERILYN LEA ACKEL, Appellee


                       On Appeal from Probate Court No. 1
                              Harris County, Texas
                          Trial Court Cause No. 393941


                         MEMORANDUM OPINION

      Appellants, the Ackel heirs, George Ackel, III, Alana AckelTallo, Adam

Ackel, and Alexander Ackel, have failed to timely file a brief. SeeTEX. R. APP.

P.38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant to file
brief). After being notified that this appeal was subject to dismissal, appellants did

not adequately respond.      SeeTEX. R. APP. P. 42.3(b) (allowing involuntary

dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a brief.

      We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Keyes.




                                          2